People v Bushell (2021 NY Slip Op 01061)





People v Bushell


2021 NY Slip Op 01061


Decided on February 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
HECTOR D. LASALLE
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2017-11451
 (Ind. No. 8572/13)

[*1]The People of the State of New York, respondent,
vTaalib Bushell, appellant.


Janet E. Sabel, New York, NY (Kristina Schwarz of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Amy Appelbaum of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (William Miller, J., at plea; Miriam Cyrulnik, J., at sentence), rendered October 11, 2017, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review an order of protection issued at the time of sentencing.
ORDERED that upon the appeal from the judgment, so much of the order of protection as directed that it remain in effect until and including October 11, 2026, is vacated, on the law and as a matter of discretion in the interest of justice, and the matter is remitted to the Supreme Court, Kings County, for a new determination of the duration of the order of protection; and it is further,
ORDERED that the judgment is affirmed.
The duration of the order of protection issued at the time of sentencing exceeded the maximum time limit set forth in CPL 530.13(4)(A). Accordingly, we vacate so much of the order of protection as directed that it remain in effect until and including October 11, 2026, and remit the matter to the Supreme Court, Kings County, for a new determination of the duration of the order of protection (see People v Thomas, 187 AD3d 1069; People v Ramos, 164 AD3d 922, 923-924).
The defendant's remaining contention is unpreserved for appellate review, and we decline to review it in the exercise of our interest of justice jurisdiction (see People v Alston, 188 AD3d 1235).
DILLON, J.P., LASALLE, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court